His Honor erred in ignoring the amended warrant, and also in holding that defendant was estopped from changing his plea upon appeal in the Superior Court. The amended warrant and plea of "Not guilty" thereto made by defendant having been ignored by his Honor (to which no exception was taken), we can only pass upon the questions presented to us by the case on appeal, the most important of which is raised by the motion in arrest of judgment.
The warrant to which defendant pleaded "Guilty" in the justice's *Page 465 
court charged no criminal offense whatsoever. Therefore, no judgment could be rendered upon it. His plea of "Guilty" was simply an admission that the facts charged were true, and, if being true and constituting no offense, then he would be guilty of no offense. He does not call in question the facts charged, but relies upon them for his       (679) justification. "The appeal could only bring up for review the question whether the facts charged, and of which the defendant admitted himself to be guilty, constitute an offense punishable under the laws and Constitution." S. v. Warren, 113 N.C. 684. Chitty on Criminal Law, page 431, states the principle to be that "No confession, however large or explicit, will prevent the defendant from taking, exceptions in arrest of judgment to faults apparent in the record"; and Wharton's Criminal Practice and Pleading (9 Ed.) sec. 413, states the principle to be that "By a plea of guilty, defendant first confesses himself guilty in manner and form as charged in the indictment; and if the indictment charges no offense against the law, none is confessed. Hence, in such cases there may be motions for arrest of judgment or writ of error."
In this case no motion in arrest of judgment was made in the justice's court, but upon appeal the trial of the whole matter is had de novo in the Superior Court, where he had the right to make the motion.
No criminal offense having been charged in the warrant upon which his Honor ruled, it was error in not allowing the motion in arrest of judgment.
Judgment arrested.
(680)